Citation Nr: 1548568	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-05 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1971 to June 1973, as well as additional service in the Army National Guard.  The Veteran died in February 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's death certificate identifies the cause of his death as recurrent cerebrovascular accident, hypertensive cardiovascular disease, and diabetes.

2.  There is no competent evidence suggesting that the Veteran's recurrent cerebrovascular accident, hypertensive cardiovascular disease, or diabetes were in any way related to service, to include as secondary to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (2014); 38 C.F.R. § 3.312 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that pain from the Veteran's service-connected conditions (severe lumbar myositis, bulging discs, and radiculopathy of the right and left lower extremities) caused his hypertension, which in turn caused his death.  The Veteran's death certificate identified recurrent cerebrovascular accident (i.e., stroke), hypertensive cardiovascular disease (i.e., hypertension), and diabetes as the cause of death.

The appellant does not argue that the Veteran's stroke or diabetes was related to service; rather, her contentions are limited to hypertension.  The Board has still reviewed the medical evidence to see if there is any suggestion that his stroke or diabetes were related to service, however, there is none.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  The Board does not dispute that the Veteran's hypertension was a cause of his death.  Therefore, the dispositive question in this case is whether that condition was related to service or a service-connected disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3), 3.309(a).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As an initial matter, the Board finds that the Veteran's hypertension was not directly related to service.  Although the appellant's contentions are centered on a theory of secondary service connection, VA must also consider service connection for the Veteran's hypertension on a direct basis.  See Shroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability.)  A review of the record, however, does not indicate, nor does the appellant allege, that the Veteran's hypertension is directly related to service.  First, the Veteran's service treatment records show no complaints for hypertension.  At all medical examinations, his heart and vascular systems were found to be clinically normal.  Furthermore, the Veteran indicated no history of hypertension on his in-service medical history reports.  Second, there is no evidence in the record of hypertension until September 1999.  Finally, there is no competent medical opinion of record relating the Veteran's hypertension directly to service.  As there is no evidence that hypertension was incurred in or related to service, service connection on a direct and presumptive basis must be denied.

Incidentally, during his lifetime, the Veteran had filed claims for service connection for diabetes mellitus and secondarily for hypertension, based on alleged exposure to Agent Orange.  The claims were denied based on no evidence of Vietnam service.  In connection with the cause of death claim, no evidence has been submitted as to the question of potential Agent Orange exposure.

The Board also finds that the Veteran's hypertension was not caused by his service-connected back and radiculopathy conditions.  The Veteran's medical records are absent for any medical opinion attributing his hypertension to the pain caused by his service-connected disabilities.  Rather, the only evidence connecting those conditions is the appellant's own assertion.  While the appellant is competent to report that the Veteran experienced pain from his service-connected disabilities and that he had a diagnosis of hypertension, she is not competent to provide testimony that those things are related.  See Jandreau v. Nicholson, 492 F.3d 1372, n. 4 (Fed. Cir. 2007) (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The cause of the Veteran's hypertension is not a simple identification that a layperson is competent to make, and there is no indication that the appellant has the requisite medical training or expertise necessary in making such an opinion as to cause of that condition.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, the appellant's statements regarding etiology of the Veteran's hypertension do not constitute competent evidence on which the Board can make a service connection determination.

Accordingly, the Board finds that the Veteran's hypertension, which was a contributing factor in his death, was not related to service.  There is no evidence of hypertension during or within one year of service, nor any competent medical evidence suggesting that his hypertension was either directly related to service or caused by pain from his service-connected disabilities.  As service connection for hypertension has not been established, there is no legal basis for a grant of service connection for the cause of the Veteran's death.




VA's Duties to Notify and Assist

The appellant does not assert that there has been any deficiency in the notice provided to her under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in April 2012, October 2012, and November 2012 are of record.  
Specific to claims for disability and indemnity compensation (DIC) for the cause of a veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  This information was provided to the appellant in the April 2012 letter.

The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports.  The appellant has not identified any other outstanding records that she wants VA to obtain or that she believes are relevant to her claims.  Therefore, the duty to assist her in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).

The Board acknowledges that a VA medical opinion has not been provided in relation to this claim.   38 U.S.C.A. § 5103A(d) concerning obtaining VA medical examination or medical opinion is limited to claims for "disability compensation." See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In DeLaRosa at 1322, n.1, the Federal Circuit explained that disability compensation is defined as a "monthly payment made by VA to a veteran 'if the veteran is disabled as a result of a personal injury or disease . . . while in active service if the injury or disease was incurred or aggravated in line of duty.'"  Therefore, by definition, § 5103A(d) does not pertain to a DIC claim.  
 
Nevertheless, in a DIC case, as part of the duty to assist, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  38 U.S.C. § 5103A(a)(1).  According to the Federal Circuit, this requirement obligates VA to assess whether it is necessary to obtain a medical opinion in order to substantiate the appellant's claim.  Id.  VA is only excused from making reasonable efforts to provide assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C. § 5103A(a)(2).

However, in this case, it is not reasonable to conclude that a medical opinion is necessary.  As explained in this decision, there was no in-service incurrence of hypertension to which a competent medical opinion could relate the current disability.  With regard to the theory of secondary service connection, the Veteran's medical records are absent for any opinion regarding etiology of his hypertension.  38 U.S.C.A § 5103A(a) mandates that a reasonable possibility must exist for the medical opinion to help the appellant's case.  Given the lack of medical evidence and competent evidence to support the appellant's claim, the Board concludes that the duty to obtain a medical opinion has not been reasonably triggered.


ORDER

Service connection for cause of death is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


